Detailed Action
Applicant presented the following claims for consideration on 6/14/2022:
Amended claim(s): 1, 10-12, 14, and 15.
Pending claim(s): 1-18.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Performing the Step 2A Prong 1 analysis while referring to independent claim 1 reciting merging two subgraph and storing a rule that is used for merging the subgraphs.  The claim limitations fall within Mental Processes for they are concepts that can be performed in the human mind. The Specification broadly points to figure 2 at ¶ 16 for depicting “the mapping of data structures to graphs according to an embodiment” without any technical descriptions and at ¶ 5, broadly describes the two subgraphs as “the provision of the at least two subgraphs includes the preparation of raw data”. Specification further describes at ¶12 “The preparation of raw data may include the creation of a semantic description of the raw data”. There is no specific functional implementation associated with processing the raw data for providing two subgraphs to be combined based on a merging rule which itself is supposed to be stateful while the two subgraphs are stateful. The mere recitation  of “computer-implemented computer method for distributed processing of graphs” in preamble of claim 1 does not provide any technical step for taking the claim out of Mental process. Accordingly, the claims recite an abstract idea. 
Claim 10 recites similar limitation to claim 1 including additional feature of “two stateless subgraphs” and “a stateful automatic rule system”. There is no technical implementation associated with processing two “stateless subgraphs” using “a stateful automatic rule system”. Simply, using the name of a known technology as in ¶¶ 67-68, “The merging rules may be provided via dedicated or shared automatic rule systems (e.g., Drools/JBPM or semantic ontology-based rule systems (OWL reasoners))… queries may be made to the rule systems in a stateless manner, wherein the automatic rule systems may themselves be stateful” does not provide technical description in a specific way for taking the claim out of Mental process.
 Regarding Step 2A Prong 2 analysis the judicial exception is not integrated into a practical application. In particular, claim 1 recites “A computer-implemented method for distributed processing of graphs, the computer-implemented method”. Simply by stating that the method is computer-implemented and it is for “distributed processing of graph” does not provide any technical implementation for merging the two subgraphs and storing the merging rule; in facts it is provided at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. (see MPEP 2106.0S(f)). In addition, the step as recited in “providing at least two subgraphs…merging the at least two subgraphs to form a complete graph on a basis of at least one merging rule” are examples of insignificant extra solution activities (see MPEP 2106.0S(g)) because merging two provided subgraphs are well-understood, routine and conventional in the field and calling the merged graph a complete graph does not have any impact on storing the rule used for merging the two subgraphs. 
With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. As noted above, the additional element “providing at least two subgraphs…merging the at least two subgraphs to form a complete graph on a basis of at least one merging rule” is recited at a high-level of generality (i.e., as a generic computer function of combining similar records for example) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Subgraphs being stateless while rules are being stateful  have been recognized as known technology as noted in the specification ¶¶ 67-68, “The merging rules may be provided via dedicated or shared automatic rule systems (e.g., Drools/JBPM or semantic ontology-based rule systems (OWL reasoners))… queries may be made to the rule systems in a stateless manner, wherein the automatic rule systems may themselves be stateful”.
Claims 2-8 and 11-18 include various elements such as preparing raw data semantically, authorization using SAML, authenticated user, subgraphs as stateless REST Web Service methods with JSON-LD, semantic database, dedicated automatic rule system. These additional elements do not amount to more than the abstract idea because they are generic computer performing generic functions and recite computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii) ... at least).
Therefore, Claims 1-18 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 102 that forms the basis for all the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Clarke et al., Patent No.: US 10,176,172 (Clarke).
Clarke teaches:
Claim 1.	A computer-implemented method for distributed processing of graphs, the computer-implemented method comprising:
providing at least two subgraphs; and (col. 15, l. 20-col. 16, l. 45, two subgraphs are provided and merged: “the graphs to be merged comprise sub-graphs of policy graphs. In some embodiments, one graph is designated as a master graph, into which the other graphs will be merged…the master graph comprises a surviving graph of the merging process”)
merging the at least two subgraphs to form a complete graph on a basis of at least one merging rule; (col. 8, ll. 40-45, col. 15, l. 20-col. 16, l. 45, two provided subgraphs are merged based on matching/merging criteria: “only objects at levels indicated to be merged by merge criteria are merged…merge criteria indicate rules for merging (e.g., how objects and graphs should be merged), whether objects at a specific level should be merged, or any other appropriate criteria for merging”)
wherein when merging the at least two subgraphs on the basis of the at least one merging rule, a version of the at least one merging rule is stored. (the criteria are defined/stored criteria: col. 8, ll. 40-45, “matching criteria define the attributes and characteristics along which objects of the given type must match on in order to be considered matching objects”; col. 15, l. 20-col. 16, l. 45, “merge criteria indicate rules for merging (e.g., how objects and graphs should be merged), whether objects at a specific level should be merged, or any other appropriate criteria for merging… [i]n this example,  merge criteria have indicated that objects of the account contact objects type are to be merged based on SSN (specified as an identity column)”)

Claim 8.	The computer-implemented method of claim 1, wherein the at least one merging rule is provided by a dedicated automatic rule system. (col. 15, l. 61-col. 16, l. 8, merging criteria are defined and applied automatically by merger)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clarke in view of Hashemian et al., “A Graph-Based Framework for Composition of Stateless Web Services” (Hashemian).

Claim 10.	Clarke teaches:
A non-transitory computer implemented storage medium that stores machine readable instructions executable by at least one processor, the machine-readable instructions comprising:
providing at least two subgraphs; and (col. 15, l. 20-col. 16, l. 45, two subgraphs are provided and merged: “the graphs to be merged comprise sub-graphs of policy graphs…one graph is designated as a master graph, into which the other graphs will be merged…the master graph comprises a surviving graph of the merging process”)
merging the at least two subgraphs to form a complete graph on a basis of at least one merging rule; (col. 8, ll. 40-45, col. 15, l. 20-col. 16, l. 45, two provided subgraphs are merged based on matching/merging criteria: “only objects at levels indicated to be merged by merge criteria are merged…merge criteria indicate rules for merging (e.g., how objects and graphs should be merged), whether objects at a specific level should be merged, or any other appropriate criteria for merging”)
wherein when merging the at least two subgraphs on the basis of the at least one merging rule, a version of the at least one merging rule is stored. (the criteria are defined/stored criteria: col. 8, ll. 40-45, “matching criteria define the attributes and characteristics along which objects of the given type must match on in order to be considered matching objects”; col. 15, l. 20-col. 16, l. 45, “merge criteria indicate rules for merging (e.g., how objects and graphs should be merged), whether objects at a specific level should be merged, or any other appropriate criteria for merging… [i]n this example,  merge criteria have indicated that objects of the account contact objects type are to be merged based on SSN (specified as an identity column)”)
Clarke did not disclose “providing at least two stateless subgraphs” and “one merging rule provided by a stateful automatic rule system”. 
Hashemian teaches “providing at least two stateless subgraphs” and “one merging rule provided by a stateful automatic rule system” by considering web services that are all stateless and merging them using the rules that are stateful: “p. 2, right col., “we consider a simple version of the above composition problem, stateless composition problem, in which services are all stateless; i.e. they have a 2-step behavior: receiving some inputs and returning some outputs as the result”; p. 9, left col., “when there are two candidate paths xi to y, and xj to y, they converge at some node t (node y as the latest). Then tuples chosen from the edges ending at t in both paths must be identical pointing to the same service and operation. This common service- operation pair is called a merger and guarantees that cardinality constraints are preserved”. Note that selection of a merger such that “cardinality constraints are preserved” suggests using a stateful automatic rule system in a sense that the state/number of input is considered : p. 8, left col.: “ The next requirement targets the cardinalities. The cardinality constraints appearing on edges of the candidate path may make it impossible to find a service to provide the requested behavior. In our example, we need a service that receives two phone numbers and provides one distance in miles. We need to go through the path we found to make sure the cardinality constraints are also satisfied. If not, the path is rejected and we will consider the next path, if any”.
Both Clarke and Hashemian use mergers for merging two subgraphs. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for also considering merging two stateless subgraphs and using a stateful automatic rule system in Clarke for achieving the same predictable result of merging subgraphs as desired.

Claim 17.	The non-transitory computer implemented storage medium of claim 10, wherein the at least one merging rule is provided by a dedicated automatic rule system. (Clarke, col. 15, l. 61-col. 16, l. 8, merging criteria are defined and applied automatically by merger)

Claims 2, 7 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clarke as applied to claims 1, in view of Gerken et al., Pub. No.: US 2013/0325787 (Gerken).

Claim 2.	Clarke taught the computer-implemented method of claim 1. Clarke did not teach but Gerken teaches wherein providing the at least two subgraphs comprises preparing raw data. (Gerken, ¶¶ 144-145, wherein data is prepared by creation of a semantic description of data by converting the data into RDF form and further generating and merging named graphs)
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for preparing raw data because doing so would increase usability of Clarke by using “proprietary standards-based techniques in which relevant observation data is ingested, converted into RDF form, enriched using formal reasoners and/or specialized Semantic Web query constructs designed to make implicit information explicit, and then fused…against event descriptions, all while preserving data consistency”.

Claim 7.	The computer-implemented method of claim 1, wherein the complete graph is stored in a semantic database. (Gerken, ¶¶ 144-145, 156, merged graphs are stored in RDF graph, e.g., a semantic database)

Claim 9.	The computer-implemented method of claim 2, wherein preparing raw data comprises a creation of a semantic description of the raw data. (Gerken, ¶¶ 144-145, wherein data is prepared by creation of a semantic description of data by converting the data into RDF form and further generating and merging named graphs)

Claims 3 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clarke in view of the IDS provided NPL, GraphDB SE Documentation by ONtotext Software company (ONtotext).

Claim 3.	Clarke taught the computer-implemented method of claim 1. Clarke did not teach but ONtotext teaches wherein providing the at least two subgraphs comprises authorization of an access to the at least two subgraphs. (ONtotext, pp. 261-262, Sec. 5.10.3.1-2, and pp. 277- 279, wherein access to the graph database comprises Authorization and Authentication: “Whenever a client connects to GraphDB, a session is created. The session stores various contextual information about the connection. Each session is always associated with a single user. Authentication is the process of mapping this session to a specific user. Once the session is mapped to a user, a set of permissions can be associated with it, using authorization”.
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for authorization of an access to the at least two subgraphs because doing so would increase usability of Clarke by providing for Authorization and Authentication for controlling access to data based on given rights for executing specific operations.

Claim 5.	The computer-implemented method of claim 1, wherein providing the at least two subgraphs comprises providing the at least two subgraphs to an authenticated user. (ONtotext, pp. 261-262, Sec. 5.10.3.1-2, and pp. 277- 279, wherein access to the graph database comprises Authorization and Authentication: wherein “Whenever a client connects to GraphDB, a session is created. The session stores various contextual information about the connection. Each session is always associated with a single user. Authentication is the process of mapping this session to a specific user. Once the session is mapped to a user, a set of permissions can be associated with it, using authorization” indicates that the two graphs provided to an authenticated user in the created session)

Claims 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Clarke and ONtotext in view of Mishra et al., “Secure Agent in the Semantic Web” (Mishra).

Claim 4.	Clarke as modified taught the computer-implemented method of claim 3. Clarke as modified did not teach but Mishra teaches wherein authorization of an access comprises using a Security Assertion Markup Language (SAML). (Mishra, p. 556, Sec. IV.SAML, wherein SAML is used for “exchanging Authentication, attribute, and authorization information”). 
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for authorization of an access to the at least two subgraphs because doing so would provide an alternative for authentication and authorization which “enables secure Web (SSO) to apply for single sign on between different systems and platforms”.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Clarke in view of Anicic et al., Pub. No.: US 2020/0301675 (Anicic).

Claim 6.	Clarke taught the computer-implemented method of claim 1 wherein at least two subgraphs are provided. Clarke did not teach but Anicic teaches providing the at least two subgraphs as stateless REST Web Service methods with JSON-LD. (Anicic, ¶¶ 58, 68, wherein interconnected items are represented as JSON-LDs in a knowledge graph for being accessed using RESTful interface. “The term RESTful refers to a distributed web services scheme also known in the art as »Representational State Transfer« or REST. This REST scheme is stateless, e.g., between two communicating partners no status information are stored between two REST messages”)
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for providing the at least two subgraphs as stateless REST Web Service methods with JSON-LD because doing so would provide for an alternative schema for accessing data “e.g., between two communicating partners no status information are stored between two REST messages”)

Claims 11, 16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Clarke and Hashemian as applied to claim 10 above, in view of Gerken. 

Claim 11.	Clarke as modified taught the non-transitory computer implemented storage medium of claim 10. Clarke as modified did not teach but Gerken teaches wherein providing the at least two subgraphs comprises preparing raw data. (Gerken, ¶¶ 144-145, wherein data is prepared by creation of a semantic description of data by converting the data into RDF form and further generating and merging named graphs)
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for preparing raw data because doing so would increase usability of Clarke as modified by using “proprietary standards-based techniques in which relevant observation data is ingested, converted into RDF form, enriched using formal reasoners and/or specialized Semantic Web query constructs designed to make implicit information explicit, and then fused…against event descriptions, all while preserving data consistency”.

Claim 16.	The non-transitory computer implemented storage medium of claim 10, wherein the at least one merging rule is provided by a dedicated automatic rule system. (Gerken, ¶¶ 144-145, 156, merged graphs are stored in RDF graph, e.g., a semantic database)

Claim 18.	The non-transitory computer implemented storage medium of claim 11, wherein preparing raw data comprises a creation of a semantic description of the raw data. (Gerken, ¶¶ 144-145, wherein data is prepared by creation of a semantic description of data by converting the data into RDF form and further generating and merging named graphs)

Claims 12 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clarke and Hashemian as applied to claim 10 above in view of ONtotext.

Claim 12.	Clarke as modified taught the non-transitory computer implemented storage medium of claim 10, wherein two stateless subgraphs were provided . Clarke as modified did not teach  but ONtotext teaches wherein the provided stateless subgraphs comprises authorization of an access to the at least two subgraphs. (ONtotext, pp. 261-262, Sec. 5.10.3.1-2, and pp. 277- 279, wherein access to the graph database comprises Authorization and Authentication: “Whenever a client connects to GraphDB, a session is created. The session stores various contextual information about the connection. Each session is always associated with a single user. Authentication is the process of mapping this session to a specific user. Once the session is mapped to a user, a set of permissions can be associated with it, using authorization”.
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for authorization of an access to the at least two subgraphs because doing so would increase usability of Clarke by providing for Authorization and Authentication for controlling access to data based on given rights for executing specific operations.

Claim 14.	The non-transitory computer implemented storage medium of claim 10, wherein providing the at least two stateless subgraphs comprises providing the at least two stateless subgraphs to an authenticated user. (Hashemian, wherein at least two stateless subgraphs provided: “p. 2, right col., “we consider a simple version of the above composition problem, stateless composition problem, in which services are all stateless; i.e. they have a 2-step behavior: receiving some inputs and returning some outputs as the result”; ONtotext, pp. 261-262, Sec. 5.10.3.1-2, and pp. 277- 279, wherein access to the graph database comprises Authorization and Authentication: wherein “Whenever a client connects to GraphDB, a session is created. The session stores various contextual information about the connection. Each session is always associated with a single user. Authentication is the process of mapping this session to a specific user. Once the session is mapped to a user, a set of permissions can be associated with it, using authorization” indicates that the two graphs provided to an authenticated user in the created session)

Claims 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Clarke,  Hashemian as applied to claim 10 above in view of ONtotext as applied to claim 12 above and further in view of Mishra.

Claim 13.	Clarke as modified taught the non-transitory computer implemented storage medium of claim 12; Clarke as modified did not teach but Mishra teaches wherein authorization of an access comprises using a Security Assertion Markup Language (SAML). (Mishra p. 556, Sec. IV.SAML, wherein SAML is used for “exchanging Authentication, attribute, and authorization information”). 
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for authorization of an access to the at least two subgraphs because doing so would provide an alternative for authentication and authorization which “enables secure Web (SSO) to apply for single sign on between different systems and platforms”.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Clarke and Hashemian as applied to claim 10 above in view of Anicic.

Claim 15.	Clarke as modified taught the non-transitory computer implemented storage medium of claim 10 wherein at least two stateless subgraphs are provided. Clarke did not teach but Anicic teaches the at least two stateless subgraphs comprises providing the at least two subgraphs as stateless REST Web Service methods with JSON-LD. (Anicic, ¶¶ 58, 68, wherein interconnected items are represented as JSON-LDs in a knowledge graph for being accessed using RESTful interface. “The term RESTful refers to a distributed web services scheme also known in the art as »Representational State Transfer« or REST. This REST scheme is stateless, e.g., between two communicating partners no status information are stored between two REST messages”)
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for providing the at least two subgraphs as stateless REST Web Service methods with JSON-LD because doing so would provide for an alternative schema for accessing data “e.g., between two communicating partners no status information are stored between two REST messages”)

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claims have been fully considered but are moot in view of the new ground of rejections as provided above.
Applicant’s arguments with respect to 101 abstract idea have been considered but are not persuasive for the following reason.
Applicant argues that invention is not directed to abstract idea because the
“…merging action does not describe an abstract concept, or a concept similar to those found by the courts to be abstract, such as a fundamental economic practice, a method of organizing human activity, an idea itself (standing alone), or a mathematical relationship. In contrast, the invention claimed here is directed towards providing a computer-implemented method with which at least two subgraphs can be merge in retroactively comprehensible manner to form an overall graph, a concept inextricably tied to computer technology and distinct from the types of concepts found by the courts to be abstract. This is not a process that is performed by humans, e.g., there is not a computer less analog of the claimed solution. Rather, the merging of graphs as claimed is a process that is only performed by computers and thus is not directed to a mental process that can be performed in the human mind. Accordingly, the claimed steps do not recite an abstract idea. Nor do they implicate any other judicial exception. Accordingly, the claim is not directed to any judicial exception. Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks." Remarks, 5-6.
In response: 
Claims can recite a mental process even if they are claimed as being performed on a computer. The merging as recited in the claims can be performed in human mind or with a pen and paper. There is no technical steps in the claims for preventing the claims fall into this category. The description such as “computer-implemented method for distributed processing of graphs, the computer-implemented method”, processors, states, stateful, Security Assertion Markup Language (SAML), as stateless REST Web Service methods with JSON-LD etc., all are generic without providing a specific technical step for a merging two sub graphs.
Applicant argues:
“the claim elements as an ordered combination, the steps recited improve the functioning of the claimed computer itself. In particular, as discussed above, the creation of complete graphs from subgraphs enables the structured evaluation of large quantities of data. Using current systems, it is regularly no longer possible to deduce from the created complete graphs the manner in which they have been formed from the subgraphs. The recited claims allow a distributed computer to prevent unnecessary time and/or logical delay to occur, particularly in the case of cyclical graphs. Unlike the invention in Alice Corp., the instant claim is not merely limiting the abstract idea to a computer environment by simply performing the idea via a computer (i.e., not merely performing routine data receipt and storage or mathematical operations on a computer), but rather is an innovation in computer technology, namely distributed, knowledge-based, asynchronous processing of graphs, which in this case reflects both an improvement in the functioning of computer systems and an improvement in another technology. Taking all the additional claim elements individually, and in combination, the claim as a whole amounts to significantly more than an abstract idea.
In response:
The claims broadly merge two subgraphs using well-known generic computer elements and technology. Claims do not describe any technical manner for merging two subgraphs for forming a complete graph other than using merging rules. 
Applicant’s arguments with respect to Clarke have been considered but are not persuasive for the following reason.
Applicant argues, “Clarke, however, does not store a version of the at least one merging rule when merging. Rather, Clarke accesses merge criteria and performs a merge based thereon. The merge criteria are not stored thereafter. In other words, in Clarke, it is not possible to deduce from the created complete graphs the manner in which they have been formed from the subgraphs. As such, even if the database disclosed by Clarke would be able to merge information from distributed systems in a read-only matter, it cannot coordinate distributed right operations of other logical systems.” Remarks, 7.
In response, claim 1 simply recites storing a version of a rule. Claim does not recite “it is not possible to deduce from the created complete graphs the manner in which they have been formed from the subgraphs”. Clarke, explicitly stores a version of the rule used for matching process in col. 8, ll. 40-45 and col. 15, l. 20-col. 16, l. 45.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159